Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/29/21.  Claims 1-18 are pending. 
Applicant’s election without traverse of Group 1, claims 1 and 10 in the reply filed 6/29/21 is acknowledged.  Thus Claims 2-9 and 11-18 are withdrawn from further consideration being drawn to the nonelected invention.  The restriction is made FINAL.
As a result, claims 1 and 10 are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 is rejected as indefinite. There are several issues:
1. The claim contains two sentences. There should only be one sentence.

3. Applicant’s recitation of “L-Proline,1-[2-methyl-3-(nitrosothio)-1-oxopropyl]-, (S)-,” appears to have some nomenclature errors. 
4. Applicant’s recitation of “comprising its structural formula embedded image” is awkward phraseology
Claim 10 is rejected as indefinite because the dependency is incorrect. Claim 10 is dependent on claim 9, which is a method of treatment, whereas claim 10 is a pharmaceutical composition.
Appropriate correction is required. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rees et al. (US 20180055932, pub date Mar. 1, 2018).
Applicant Claims
The instant claims are drawn to the following:

    PNG
    media_image1.png
    386
    950
    media_image1.png
    Greyscale


Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Rees et al. teaches formation of pure S-nitrosocaptopril, including pharmaceuticals with excipients, which can be formed into a crystalline and hydrate forms (abstract; paragraphs 19, 25, 54, 63, 75, 109)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Rees et al. is deficient in the sense that it does not teach applicant’s particular monohydrate crystalline form.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form the monohydrate crystalline form of S-nitrosocaptopril, since Rees et al. teaches hydrate and crystalline forms of S-nitrosocaptopril. It would be obvious to form the 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658